Citation Nr: 9925014	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-13 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel





INTRODUCTION

The veteran had active service from August 1955 to July 1963.  
This appeal arises from an August 1995 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO).  In this 
decision, the RO determined that the veteran had not 
submitted the requisite new and material evidence required to 
reopen a claim for service connection for a low back 
disability.  This determination was appealed by the veteran.

In a VA Form 21-526 (Veteran's Application for Compensation 
or Pension) the veteran specifically requested that he be 
considered for a VA nonservice-connected pension.  There is 
no indication in the claims file that this issue has ever 
been directly addressed by the RO.  The undersigned finds 
that this issue is not properly before the Board of Veterans' 
Appeals (Board) at the present time and that it is not 
inextricably intertwined with the issue on appeal.  
Therefore, this matter is referred to the RO for the 
appropriate action.

The veteran filed a written statement in February 1995 in 
which he claimed that a back injury sustained in the military 
in 1958 had resulted in continuous arm, neck, and head pain.  
He reported that testing conducted in 1989 had revealed 
cervical disc disease.  A rating decision of February 1991 
denied service connection for a back disability.  However, 
the only current back disorder discussed in this decision was 
the veteran's lumbar spine disorder.  It appears that the 
veteran has raised the issue of service connection for a 
cervical spine disability in February 1995.  As there is no 
decision of record on this particular disorder, this issue is 
not presently before the Board.  It is the undersigned's 
determination that this issue is not inextricably intertwined 
with the issue of whether new and material evidence has been 
submitted regarding service connection for a low back 
disability.  Thus, the issue of service connection for a 
cervical spine disability is referred to the RO for the 
appropriate action.



FINDINGS OF FACT

1.  In February 1991, the RO denied the veteran's claim for 
service connection for a low back disability.  He was 
notified of this decision and his appellate rights, but 
failed to complete an appeal of the decision.

2.  The veteran has presented medical evidence of a nexus 
between his military service and his current low back 
disability that was not of record in February 1991.

3.  The lay and medical evidence received since the February 
1991 denial bears directly and substantially upon the issue 
of service connection for a low back disability and is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a low back 
disability has been submitted, and this claim is reopened.  
38 U.S.C.A. § 1110, 1131, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2.  The claim for service connection for a low back 
disability is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran was given a comprehensive physical examination at 
his entrance into active service in August 1955.  He did not 
report any medical history of a low back disorder.  On 
examination, his spine and musculoskeletal system were 
normal.  An outpatient record of July 1958 reported that the 
veteran had a sore back after falling down a set of stairs.  
Examination of the veteran's back revealed mild lumbar spasm.  
The impression was mild back strain.  The veteran prepared a 
medical history form in April 1963 in preparation for his 
separation from the military.  He did not report any medical 
history of a chronic low back disability.  On examination, 
his spine and musculoskeletal system were again noted to be 
normal.

In August 1989, the veteran filed a claim for service 
connection for a low back disability.  Attached to this claim 
was a U. S. Department of Defense (DD) Form 214 that noted 
the veteran's primary military specialty had been armored 
crewman.

The veteran's private treatment records dated from September 
1981 to January 1982 were received in December 1990.  These 
records noted the treatment of a herniated intervertebral 
disc at the L4-L5 level.  It was reported that the veteran 
had persistent discomfort in his back since a lifting injury 
in July 1981.  The treating physician noted in December 1981 
that the veteran worked as a long haul truck driver, an 
occupation that was reported to have the highest instance of 
disc disease.  The veteran was warned that if his low back 
symptoms did not significantly improve in the near future, he 
would have to change his occupation.

In January 1981, the veteran's VA medical records dated from 
May 1989 to October 1990 were incorporated into his claims 
file.  These records primarily noted treatment of the 
veteran's cardiac illness and complaints of left upper 
extremity pain.

By rating decision of February 1991, the RO in Boston, 
Massachusetts denied the veteran's claim for service 
connection for a low back disability.  It was determined by 
the RO that the evidence of record indicated that his low 
back injury during military service had been acute and 
transitory and had not resulted in a permanent disability.  
The RO determined that the veteran's current low back 
disability had resulted from his back injury in 1981.  A 
notice letter of this decision was sent to the veteran that 
same month.

The veteran filed a timely notice of disagreement (NOD) with 
this decision in January 1992.  A statement of the case (SOC) 
was issued to the veteran in May 1992.  A cover letter to the 
SOC explained to the veteran the requirement for him to file 
a substantive appeal (VA Form 1-9) in order to perfect his 
appeal to the Board.

In February 1995, the veteran requested that his claim for 
service connection for a low back disability be reopened.  
The veteran claimed that he had received a herniated spinal 
disc injury in July 1958 while serving in the military.  He 
asserted that his low back pain had continuously bothered him 
from that time until the present.  The veteran claimed that 
his back injury had caused residual discomfort in his back, 
legs, shoulder, neck, arm, and head.  The veteran alleged in 
recent years his low back disability had considerably 
worsened.  He reported that he had been denied employment by 
a private company in the mid-1970's after radiological 
studies revealed severe disc degeneration in his back.  The 
veteran acknowledged that he had sustained severe back pain 
in July 1981 after picking up a small box of candles while at 
work.  His physicians were reported to have recommended 
medication, therapy, and a change in "lifestyle."  The 
veteran alleged that his treating physician's were of the 
opinion that his current low back disability was the result 
of the eight years of constant vibration, pounding, and 
jolting he received in the military as a tank crewman.

A series of lay statements were also received in February 
1995.  These statements were from the veteran's child and 
friends.  It was noted that the veteran had long-standing 
complaints of back pain that had become progressively worse 
over the years.  One of the veteran's friends reported that 
these problems had existed since he first met the veteran 20 
years before.  The veteran's child reported that she was 32 
years old and remembered that back problems had plagued the 
veteran since her early childhood.

A letter from a private physician dated in October 1994 was 
also received in February 1995.  It was noted that this 
physician had seen the veteran as a "independent medical 
examiner and disability evaluating physician" since 1991.  
The physician reported that the veteran's medical history 
included falling down a stair case and injuring his back 
while in the military in 1958.  It was noted that 
"[f]ollowing the back injury in 1958, [the veteran] improved 
although his back was never the same."  The veteran 
reportedly could not do any type of prolonged activity after 
1958 without causing back pain.  It was also noted that the 
veteran had sustained other back injuries over the years 
since his separation from the military.  The physician 
reported that objective testing had revealed current disc 
abnormalities in the cervical and lumbar spine.  The private 
physician wrote the following:

[The veteran's] neurologist...has advised 
him that he should apply for disability 
for his Army injury in 1958 in view of 
the problems that he has encountered and 
still has over these many years.  [The 
neurologist] has opined that [the 
veteran's] back problems are undoubtedly 
related to the constant repetitive trauma 
of serving in a tank battalion and, I 
agree...I believe that although he had 
several work injuries this aggravated a 
pre-existing abnormal spine and that his 
problems undoubtedly begin (sic) in 1958 
when serving in Germany in the Army.

The veteran identified the neurologist noted by his private 
physician as a VA physician that had treated him on an 
outpatient basis.  Also submitted by the veteran in February 
1995 was a VA magnetic resonance image (MRI) of his entire 
spine that had been conducted in May 1994.  This MRI reported 
disc abnormalities in the cervical, thoracic, and lumbar 
spine.  A VA outpatient record of November 1994 noted an 
assessment of severe arthritis in the cervical and lumbar 
spine with small disc herniations.  It was reported that the 
veteran would attend a VA pain clinic for treatment of these 
disorders.  

By rating decision of August 1995, the RO in Pittsburgh, 
Pennsylvania, determined that the veteran had failed to 
submit the requisite new and material evidence required to 
reopen his claim for service connection for a low back 
disability.  The veteran appealed this decision.  In his 
substantive appeal (VA Form 9) received in February 1996, the 
veteran claimed that his current low back disability started 
with his back injury in the military that was aggravated by 
the jolting and vibration he received as a tank crewman.  He 
alleged that both his VA and private physicians had draw the 
same conclusion based on his "prior case history."

The RO sent a letter to the veteran in October 1996 that 
requested that he submit medical evidence in support of his 
claim.  He was instructed, if possible, to submit this 
evidence within 60 days of the date of the RO's letter.  In a 
report of contact dated in November 1996, the veteran 
requested an extension in time to respond to the letter of 
October 1996.

A VA orthopedic examination was provided to the veteran in 
September 1996.  It was noted by the examiner that this 
examination was requested in order to determine if the 
veteran had a current L4-L5 radiculopathy and, if so, was the 
disorder attributable to the veteran's back injury in 1958.  
After examination of the veteran and a review of his medical 
history, the diagnosis rendered was degenerative disc disease 
throughout the lumbar spine with mild stenosis at the L4-L5 
level.  The VA physician noted the following opinion:

There was no objective evidence of an L4 
and L5 radiculopathy.  It is impossible 
to attribute the presence of his 
degenerative disk (sic) disease involving 
the lumbar spine to his previously 
reported injury because of its diffuse 
nature, and because these findings are 
not unusual in a 63 year old male.

In December 1996, the RO associated with the veteran's claims 
file his VA medical records dated from March 1993 to April 
1995.  These records noted the treatment of the veteran's low 
back pain.  Additional VA medical records dated from July 
1995 to January 1996 were incorporated into the claims file 
in January 1997.  A medical record of November 1995 reported 
that the veteran had recently started treatment with VA 
medical centers in the Pittsburgh, Pennsylvania, area after 
recently moving from Boston, Massachusetts.  It was asserted 
by the veteran that he was attempting to obtain his VA 
treatment records from Boston, but so far had been 
unsuccessful.  After an examination of his back, a diagnosis 
was given for cervical and lumbar disc disease with bulging 
discs of a vague nature.

The veteran submitted additional private medical records 
dated from July 1981 to April 1983.  These records included 
duplicates of outpatient records received in December 1990.  
However, additional medical records were also included.  
Specifically, an outpatient record of September 1981 noted 
that the veteran was a truck driver that in July 1981 had 
been unloading a truck and felt something tear across his low 
back.  Since that time he had complained of severe low back 
pain.  The veteran reported a prior history of occasional, 
mild difficulty with his back and the examiner noted "[t]his 
is really a new difficulty."  The diagnosis was probable 
root compression at the L4-L5 level secondary to disc 
herniation.  This examination noted that the veteran's low 
back problems had started after lifting a box at his work in 
July 1981.  No previous history of a low back disorder was 
reported.  The diagnosis was back and right leg pain, 
apparently secondary to discogenic syndrome at the L4-L5 
level, related to a work-related trauma.  Finally, a private 
examination of December 1996 reported the veteran's medical 
history of low back problems since 1981.  The examiner also 
noted another private physician's opinion that linked the 
veteran's current low back disorder to his military service.  
After examination of the veteran, a diagnosis was rendered 
for chronic neck and back pain with radiculitis in the upper 
and lower extremities due to degenerative changes in the 
spine.  The examiner noted "I'm unable to find any 
documentation to support a connection between this problem 
and [the veteran's] military service."

In April 1997, the veteran requested additional time in order 
to obtain medical evidence to support his claim.  
Specifically, he reported that he was still attempting to get 
a written statement from a VA physician that had told him 
that his current low back disability was related to his 
injury in the military.  However, a letter received a few 
days later noted the veteran's comment that he had been 
unable to receive any response from his former VA physician.  
The veteran noted that he knew of no additional information 
that he could provide to the RO.

A supplemental statement of the case (SSOC) was issued to the 
veteran in June 1999.  It was determined by the RO that while 
the evidence submitted since the last final denial of the 
claim for service connection for a low back disability was in 
fact new, it was not material because it was not directly 
relevant to the issue of service connection.  In a VA Form 
646 of August 1999, the veteran's representatives argued that 
the private physician's statement of October 1994 constituted 
new and material evidence that warranted the reopening of the 
veteran's claim for service connection.


II.  Applicable Criteria.

In order to reopen a previously denied claim, the veteran 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  In considering whether a claim may be reopened, 
a two-step analysis must be performed.  First, the Board must 
determine whether the evidence is new and material.  If, and 
only if, the Board determines that the claimant has produced 
new and material evidence is the claim deemed to have been 
reopened and the case must then be evaluated on the basis of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  New and material evidence is 
defined by 38 C.F.R. § 3.156(a):

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc), 
and Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), 
the Court stated that there is now a three step test to apply 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Under Elkins, the VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, VA must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Third, if 
the claim is well grounded, the decisionmakers may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.




III.  Analysis.

The veteran's previous claim for service connection for a low 
back disability was denied in a rating decision of February 
1991.  It was determined by the RO that the evidence of 
record indicated that his low back injury during military 
service had been acute and transitory and had not resulted in 
a permanent disability.  The RO determined that the veteran's 
current low back disability had resulted from his back injury 
in 1981.  By letter of October 1993, the veteran was 
appropriately informed of this decision and his appellate 
rights.  The veteran filded a notice of disagreement, and the 
RO issued a SOC.  However, the veteran failed to perfect an 
appeal to the Board by not filing a timely substantive 
appeal.  Therefore, the February 1991 denial has become 
final.

The medical evidence available to the VA adjudicator in 
February 1991 included notation of a low back strain after an 
injury in 1958, an April 1963 separation examination noting a 
normal spine and musculature, treatment records from 1981 
reporting a low back injury in July 1981, and subsequent 
diagnosis for a herniated intervertebral disc at the L4-L5 
level.  The veteran also presented his lay opinion that his 
current low back disability was the result of his military 
injury.

Subsequent to the February 1991 decision, the VA has received 
private and VA treatment records dated after 1981 for the 
veteran's low back pain, private outpatient records of late 
1981 reporting a medical history of occasional back problems 
prior to July 1981, a private physician's opinion of October 
1994 linking the veteran's current low back disability to his 
military service, a VA physician's opinion of September 1996 
finding no etiological link between this disorder and his 
military service, and a private physician's opinion of 
December 1996 noting an inability to document any connection 
between the veteran's low back disability and his military 
service.  The lay evidence includes the veteran's own 
statement of February 1995 claiming continuous low back 
symptomatology since his back injury in 1958.  Also received 
were two lay statements reporting that the veteran had a long 
history of back problems.



The veteran has presented the requisite new and material 
evidence that warrants the reopening of his claim for service 
connection for a low back disability.  Since February 1991, 
the VA received an objective medical opinion linking the 
veteran's current low back disability to his military 
service.  Also the lay evidence and a medical history of 
September 1981 indicate that the veteran had long-standing 
back problems that predated his July 1981 injury.  It is 
determined that this evidence is new in that it was not 
before the VA adjudicators in February 1991.  It is also 
material as it provides both a symptomatology relationship 
and medical nexus to the veteran's 1958 back injury that did 
not exist prior to February 1991.  This evidence directly 
addresses the reasons for denial in the February 1991 rating 
decision.  Thus, the veteran has presented new and material 
evidence and his claim for service connection must be 
reopened.  The undersigned acknowledges that there is medical 
evidence in existence that weighs against the veteran's claim 
of a nexus to his military service, however, this is a matter 
to be considered in a determination regarding service 
connection and not in the determination of the submission of 
new and material evidence under 38 C.F.R. § 3.156(a).

Since new and material evidence has been submitted under 
38 C.F.R. § 3.156(a) regarding the claim of service 
connection for a low back disability, the Board must now 
determine whether the claim of service connection is well-
grounded.  As noted above, there is an objective medical 
opinion providing a nexus between the veteran's military 
service and his current low back disability.  The medical 
history recited by the physician appears to be sufficiently 
accurate to render this opinion appropriate for rating 
consideration.  Based on this evidence, the veteran's claim 
for service connection is well-grounded.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  However, it appears that 
there may be pertinent medical evidence that has not been 
obtained for VA review.  Therefore, further development of 
the medical evidence is required and this issue is discussed 
further in the remand section of this decision.



ORDER

New and material evidence sufficient to reopen a claim for 
service connection for a low back disability has been 
submitted, and the claim is reopened.

The claim for service connection for a low back disability is 
well grounded.


REMAND

On the veteran's application to reopen his claim for service 
connection for a low back disability received in February 
1995, he reported that he had received workers' compensation 
and then was released from employment as a truck driver.  
Based on the treatment records in the claims file, it appears 
that this award of workers' compensation was based, at least 
in part, on his low back disability.  As noted in the above 
decision, a private physician indicated in October 1994 that 
he had seen the veteran as a "independent medical examiner 
and disability evaluating physician."  It is unclear if the 
claims file contains all medical evidence used in the 
determination of the veteran's workers' compensation.  In 
addition, both the veteran and his private physician have 
claimed that a VA neurologist linked his low back disability 
to his military service.  Such an opinion is not of record 
and it is unclear whether the examiner of October 1994 noted 
this as a history given by the veteran or actually saw such a 
medical opinion.  Finally, the veteran has noted that he 
underwent physical examinations by prior employers and a 
hospitalization at Monadnock Hospital in July 1981, reports 
of which do not appear to be of record.  On remand, the RO 
should attempt development in order to obtain this pertinent 
evidence.  The undersigned also finds that a VA orthopedic 
examination, based on the veteran's entire medical history, 
is necessary in order to resolve the conflicting medical 
opinions on the etiology of his low back disability.

In view of the foregoing, and in order to evaluate the 
veteran's claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
healthcare providers who have treated his 
low back disability from January 1996 to 
the present time.  He should also 
identify by name and full address all 
former employers or potential employers 
that gave him physical examinations and 
identify the appropriate state agency he 
applied to for workers' compensation in 
the 1980's.  The veteran should be 
requested to sign and submit appropriate 
forms giving his consent for the release 
to the VA of any private medical records 
in the possession of treating physicians, 
former employers, or state agencies.  The 
RO should specifically request a release 
for the following physicians, facilities, 
and employers:

a.  Robert F. Norwood, M.D.
	39 Highland Avenue
	Greenfield, Massachusetts 
01301-3366
Note:  Dr. Norwood should be 
requested to provide legible copies 
of all records of treatment.

b.  Monadnock Hospital
	Peterborough, New Hampshire

c.  Southland Corporation
	Orlando, Florida

d.  Union Cartage Company
	Worcester, Massachusetts 01606

e.  Jaffrey-Rindge School District
	Jaffrey, New Hampshire

Treatment records from any identified VA 
facility should also be obtained.  The 
veteran should be specifically informed 
that his failure to provide the above 
information and/or evidence could have an 
adverse effect on his claim.  When the 
above requested information and consent 
forms are received, the RO should contact 
the named facilities and/or physicians 
and request them to furnish legible 
copies of all records of treatment or 
physical examination.  This request 
should include all physical examinations 
held by the appropriate state agency 
regarding his claim for workers' 
compensation in the 1980's.  Once 
obtained, all records must be associated 
with the claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination.  
The purpose of this examination is to 
determine whether the veteran currently 
has a low back disability and, if so, is 
it the result of any incident during the 
veteran's military service.  Such tests 
as the examining physician deems 
necessary should be performed.  The 
clinical findings and reasons upon which 
the opinions are based should be clearly 
set forth.  If the examiner is unable to 
form an opinion on any of the requested 
findings, he should note the reasons why 
such an opinion can not be made.  The 
claims folder must be made available to 
the examining physician prior to the 
examination so that he or she may review 
pertinent aspects of the veteran's 
medical history.  The examiner should 
express opinions for the record on the 
following:

a.  Does the veteran currently have 
a chronic low back disability?  If 
so, please provide the appropriate 
diagnosis.

b.  If the veteran currently has a 
chronic low back disability, is it 
at least as likely as not that this 
disability is etiologically related 
to the veteran's fall and back 
strain of 1958 or any incident 
during the veteran's military 
service?  The examiner should use 
language in his or her answer 
similar to the language highlighted 
in the above question.  The examiner 
should refrain from using phrases 
like "maybe", "possibly", or 
"could have."

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim on 
appeal may now be granted.  If the RO's 
decision on this issue remains adverse to 
the veteran, then a SSOC should be sent 
to the veteran and his representative.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is notified.  
The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







